          Case 4:20-cv-05640-YGR Document 491 Filed 04/27/21 Page 1 of 3


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19
                                                      Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S
22                      Plaintiff, Counter-defendant, ADMINISTRATIVE MOTION TO
                             v.                       SEAL PORTIONS OF ITS FOUR-
23                                                    HOUR DEPOSITION
       APPLE INC.,                                    DESIGNATIONS
24
                        Defendant, Counterclaimant.   The Honorable Yvonne Gonzalez Rogers
25
                                                      Trial: May 3, 2021
26

27
28
      EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS FOUR-
                           HOUR DEPOSITION DESIGNATIONS
                            Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 491 Filed 04/27/21 Page 2 of 3


 1          Pursuant to Civil Local Rules 7-11 and 79-5(d) and (e), Plaintiff Epic Games, Inc.

 2   (“Epic”) hereby moves the Court to issue an administrative order on the filing under seal of

 3   certain portions of Epic’s Four-Hour Deposition Designations. In accordance with this Court’s

 4   Local Rules, a public redacted version of the Four Hour Deposition Designations has been filed

 5   using the ECF system for the Northern District of California.

 6          Subsection (e) of Civil Local Rule 79-5 sets forth procedures that apply when a party

 7   seeks to file information designated as confidential by the opposing party. Under subsection

 8   (e), the submitting party’s “declaration in support of the Administrative Motion to File Under

 9   Seal must identify the document or portions thereof which contain the designated confidential

10   material and identify the party that has designated the material as confidential (‘the Designating

11   Party’)”. Pursuant to subsection (e)(1) of Local Rule 79-5, the Designating Party then has 4

12   days to file a declaration establishing that all of the designated material is “sealable”. See

13   Local Rule 79-5(e); Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

14   2006). Civil Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a

15   party “establishes that the documents, or portions thereof, are privileged, protectable as a trade

16   secret or otherwise entitled to protection under the law”. Civ. L.R. 79-5(b). “A strong

17   presumption of access to judicial records applies fully to dispositive pleadings” and

18   “‘compelling reasons’ must be shown to seal judicial records attached to a dispositive motion”.

19   Kamakana, 447 F.3d at 1179.
20          The redacted portions, which are highlighted in the under seal version of the document

21   submitted herewith, quote or reproduce discovery materials that Apple or third parties have

22   designated as HIGHLY CONFIDENTIAL or CONFIDENTIAL pursuant to the Protective

23   Order entered by the Court, see Dkt. No. 274. The affected parties and the corresponding

24   deposition designations are identified in the Declaration of M. Brent Byars submitted herewith.

25   As required by Civil Local Rule 79-5(e), Epic is serving Apple and such third parties with this

26   Motion and its Declaration so that each may submit the required declaration establishing that

27   the designated material is sealable.
28                                          -2-
       EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS FOUR-
                            HOUR DEPOSITION DESIGNATIONS
                             Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 491 Filed 04/27/21 Page 3 of 3


 1          Based on the foregoing, Epic respectfully requests that the Court issue an administrative

 2   order on the filing under seal of certain portions of Epic’s Four-Hour Deposition Designations.

 3

 4
      Dated: April 27, 2021                      CRAVATH, SWAINE & MOORE LLP
 5
                                                    Christine Varney
 6                                                  Katherine B. Forrest
                                                    Gary A. Bornstein
 7                                                  Yonatan Even
                                                    Lauren A. Moskowitz
 8                                                  M. Brent Byars
 9
                                                 Respectfully submitted,
10
                                                 By: /s/ M. Brent Byars
11                                                    M. Brent Byars
12                                                    Attorneys for Plaintiff and Counter-defendant
                                                      Epic Games, Inc.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28                                          -3-
       EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS FOUR-
                            HOUR DEPOSITION DESIGNATIONS
                             Case No. 4:20-cv-05640-YGR-TSH
